EXHIBIT 21 MATTHEWS INTERNATIONAL CORPORATION AND SUBSIDIARIES SUBSIDIARIES OF THE REGISTRANT (as of October 31, 2011) Name Percentage Ownership Holjeron Corporation IDL Worldwide, Inc. Innovative Picking Technologies, Inc. InTouch by Design, Inc. Kenuohua Matthews Electronic (Beijing) Company, Ltd. Matthews Canada Ltd. Matthews Holding Company (U.K.) Ltd. The InTouch Group plc Furnace Construction Cremators Limited Matthews Industries Matthews Bronze Pty. Ltd. C. Morello, Pty. Ltd. Matthews International Holdings (Europe) B.V. Matthews International Netherlands B.V. Kroma Baski Oncesi Hazirlik Sistemier Sanaji ve Tricarct Amonin Sirketi Matthews International Europe GmbH & Co. KG S+T Reprotechnick GmbH Reproservice Eurodigital GmbH Repro Busek Druckvorstufentechnick GmbH & Co. KG Rudolf Reproflex IDL GmbH Klischeewerkstatt Scholler GmbH Tact Group Limited Reproflex Vietnam Limited Company Matthews International Holding Company GmbH Saueressig GmbH & Co. KG APEX Cylinders Ltd. Saueressig ooo Saueressig Design Studio GmbH Saueressig Flexo GmbH &Co. KG Saueressig Polska Sp. z.o.o. Matthews International S.p.A. Caggiati Espana S.A. Caggiati France SARL Gem Matthews International s.r.l. Rottenecker-Caggiati GmbH Matthews Packaging Graphics Asia Pte. Ltd. Matthews Resources, Inc. Matthews Swedot AB Matthews Kodiersysteme GmbH The York Group, Inc. Milso Industries Corporation York Casket Development Company, Inc. Venetian Investment Corporation
